Citation Nr: 0817674	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of rabies, to include rabies serum sickness.

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  

Service connection for residuals of rabies, to include rabies 
serum sickness, has been denied by the Regional Office (RO) 
on several occasions, most recently in November 1998.  The 
veteran was notified of that determination and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  The veteran has subsequently sought 
to reopen his claim for service connection for residuals of 
rabies.  By rating decision dated in November 2002, the RO 
concluded that new and material evidence had not been 
submitted, and the claim for service connection remained 
denied.  In addition, the RO granted service connection for 
diabetes mellitus, type II, and assigned a 20 percent 
evaluation, effective March 1998.  The veteran disagreed with 
both the effective date of the award, and the evaluation 
assigned for diabetes mellitus.  

This case was previously before the Board in May 2006, at 
which time it was remanded for additional development of the 
record and to ensure due process.  As the requested actions 
have been accomplished, the case is again before the Board 
for appellate consideration.

The Board notes it denied the claim for an earlier effective 
date for an award of service connection for diabetes mellitus 
in the May 2006 decision.  Accordingly, this decision is 
limited to the issues noted on the preceding page.


FINDINGS OF FACT

1.  By rating decision dated in November 1998, the RO 
concluded that new and material evidence had not been 
submitted and denied the claim for service connection for 
residuals of rabies.  The appellant was notified of this 
decision and of his right to appeal, but a timely appeal was 
not filed.

2.  The evidence added to the record since the November 1998 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for rabies, to include rabies serum sickness.

3.  Prior to September 20, 2006, the veteran's diabetes 
mellitus required insulin.

4.  From September 20, 2006, the veteran's diabetes mellitus 
resulted in restriction of activity, but there was no 
clinical evidence of ketoacidosis.


CONCLUSIONS OF LAW

1.  The RO's decision of November 1998, which denied service 
connection 
for residuals of rabies, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2007).

2.  The evidence received since the November 1998 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for rabies, to include rabies 
serum sickness.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  Prior to September 20, 2006, the criteria for an initial 
rating in excess of 20 percent were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).

4.  The criteria for an initial evaluation of 40 percent for 
diabetes mellitus have been met, effective September 20, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra. 

The appeal concerning a higher rating for diabetes arises 
from the initial award of service connection.  In December 
2001 and August 2002 letters, the RO provided VCAA notice on 
his claim for service connection.  In a May 2006 letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for a higher 
rating, including evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  In addition, the May 2006 letter 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability, and the effect that worsening has 
on his employment and daily life.  The notice also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
May 2006 letter also advised the appellant of the evidence 
needed to establish an effective date.  The Board further 
points out that the statement of the case issued in February 
2004 included the diagnostic criteria for an increased rating 
for diabetes mellitus.  The case was last readjudicated in 
September 2007.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

With respect to the rabies claim, the United States Court of 
Appeals for Veterans Claims (Court) has held that in new and 
material evidence claims, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought, i.e. service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court further stated that the VCAA requires, in the context 
of a claim to reopen, the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. 

In a May 2006 letter, the RO provided notice to the appellant 
regarding the basis for the prior denial of service 
connection, as well as what information and evidence 
constitutes new and material evidence, what information and 
evidence is needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, what information and evidence will be 
obtained by VA, and the need to submit any evidence in his 
possession that pertains to the claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service treatment records, VA medical records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, and has submitted numerous 
statements describing his symptoms.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

        I.  New and material 

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

In the present appeal, the last final denial of the claims 
for service connection for residuals of rabies, to include 
rabies serum sickness, is the RO's November 1998 
determination.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that decision.  In order to do so, the Board will summarize 
the evidence that was of record pertaining to the claim at 
the time of the November 1998 decision, and the evidence 
presented subsequently.  

The RO originally denied the claim for service connection for 
residuals of rabies in March 1973 on the basis that while the 
service treatment records disclosed that the veteran was 
treated with the rabies vaccine after he was bitten by a dog, 
there was no clinical evidence on the separation examination 
of any pathology related to the vaccine.  The additional 
evidence considered at the time of the November 1998 
determination included duplicates of the service treatment 
records and articles pertaining to rabies.  It was, 
therefore, concluded that this did not constitute new and 
material evidence, and the claim remained denied.  The 
veteran filed a claim to reopen in May 2002.

The evidence received since the November 1998 determination 
consists of VA medical records and statements from the 
veteran.  The Board observes that the veteran has not 
specified what he considers to be a residual of the rabies 
vaccine.  The fact remains that there is no competent medical 
evidence of record establishing that the veteran has any 
disability relating to the rabies vaccine.  

As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  There is no medical 
evidence suggesting that the appellant has any residuals of 
rabies or serum sickness.  The additional evidence does not 
raise a reasonable possibility that residuals of rabies are 
present, when considered in conjunction with the record as a 
whole.  The Board concludes, therefore, that the evidence is 
not new and material, and the claim for service connection 
for residuals of rabies, to include rabies serum sickness is 
not reopened.

	II.  Diabetes mellitus 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for diabetes mellitus, 
the Board must evaluate the relevant evidence since the 
effective date of the awards; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, warrants a 100 
percent evaluation.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 20 percent evaluation may be 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

It is not disputed that the veteran has been on insulin for 
some time.  The dosage has been increased over time.  The 
veteran was most recently examined by the VA for his diabetes 
mellitus on September 20, 2006.  At that time, he indicated 
that he was not on a restricted diet.  It is significant to 
point out, however, that the veteran asserted that his 
hypoglycemic reactions were directly related to activities.  
He stated that at least once or twice a month he became weak 
and confused with any strenuous activity, to include working 
in the yard, lifting objects or ascending or descending 
stairs.  The examiner noted that regulation of the veteran's 
activities was required to control the diabetes, as he became 
symptomatic, weak and confused with exertion, secondary to 
blood sugar.  

In January 2007, the examiner provided an additional opinion 
regarding the veteran's diabetes mellitus.  He again reviewed 
the claims folder.  He noted that a review of the veteran's 
blood sugars revealed that in May 2006, the veteran was 
placed on an increasing dose of insulin, and that this has 
gradually been increased.  The examiner added that while 
there were no documented blood sugars low enough to cause 
symptoms, it was well-known that diabetics who have elevated 
blood sugars often become symptomatic when their blood sugars 
are in the normal range of 80 to 100, which would be normal 
for most people. As their body adapts to the higher blood 
sugar, they feel "more alert and alive" when their sugars 
are in the 200 range.  

Prior to September 20, 2006, the veteran's diabetes mellitus 
required insulin, but not a restricted diet and his 
activities did not need to be regulated.  However, that 
examination demonstrated that the veteran did have to 
regulate his activities.  The Board finds, accordingly, that 
the preponderance of the evidence is against the claim for a 
rating in excess of 20 percent prior to September 20, 2006, 
but supports the claim for a 40 percent evaluation for 
diabetes mellitus, effective September 20, 2006, the date of 
the examination that showed the veteran had to regulate his 
activities due to diabetes mellitus.  In addition, since 
there is no clinical evidence of ketoacidosis or hypoglycemic 
reactions requiring hospitalization, there is no basis on 
which a rating in excess of 40 percent may be assigned.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of 
rabies, to include rabies serum sickness, the appeal is 
denied.

An initial evaluation in excess of 20 percent for diabetes 
mellitus, prior to September 20, 2006, is denied.

An initial evaluation of 40 percent for diabetes mellitus, 
from September 20, 2006, is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


